122 F.3d 1071
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.GALLOT CATTLE COMPANY, a California Limited Partnership,Plaintiff-Appellant,v.CALIFORNIA MILK ADVISORY BOARD;  Ann M. Veneman, in herofficial capacity as the Secretary of theCalifornia Department of Food andAgriculture;  State ofCalifornia,Defendants-Appellees.
No. 97-15858.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Filed Aug. 28, 1997.

Appeal from the United States District Court for the Eastern District of California Edward J. Garcia, District Judge, Presiding
Before SCHROEDER, FERNANDEZ and RYMER, Circuit Judges
MEMORANDUM*
In light of the Supreme Court's decision in Glickman v. Wileman Brothers & Elliott, Inc., --- U.S. ----, 117 S.Ct. 2130 (1997), the court vacates the district court's order dissolving the stay and remands to permit further argument consistent with Glickman.
VACATED and REMANDED.



**
 The panel unanimously agrees that this case is appropriate for submission without oral argument pursuant to Fed.  R.App. P. 34(a) and Ninth Cir.  R. 34-4.  Accordingly, appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.  R. 36-3.  Accordingly, appellant's motion for oral argument is denied